On Rehearing.
The plain import of that part of the general charge to which exception was reserved, and held to have been error to give, is that it was a peremptory instruction. Though other portions of the oral charge, or of written charges, may have othwise stated the law, in the absence of the withdrawal of such peremptory instruction the error in giving the latter would not have been eradicated, for the reason that the jury would not know which of the two instructions "to heed or follow." Hines, Dir. Gen., v. Schrimscher, 205 Ala. 550, 88 So. 661; Talley v. Whitlock, 199 Ala. 28, 36, 73 So. 976; Clinton Mining Co. v. Bradford, 192 Ala. 576, 69 So. 4; McCaa v. Thomas, 207 Ala. 211,92 So. 414; Crow v. Beck, 208 Ala. 444, 94 So. 580; B. R., L.  P. Co. v. Seaborn, 168 Ala. 658, 663, 53 So. 241; Vacalis v. State, 204 Ala. 345, 86 So. 92.
The application for rehearing is denied.
ANDERSON, C. J., and SOMERVILLE and BOULDIN, JJ., concur.